DETAILED ACTION
Election/Restrictions
Claims 1, 3-8, 14, 16-21, 23, 25-30 and 36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-12, 22, 31-36, 38-41 and 44-47, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13, 42 and 43 do NOT require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II and V as set forth in the Office action mailed on 12 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 12 January 2021.
The application has been amended as follows: 
Cancel claims 13, 42 and 43.

Allowable Subject Matter
Claims 1, 3-12, 14, 16-23, 25-36, 38-41 and 44-47 are allowed.
	Although each limitation (inputting device, expansion device, bioreactor, recovery device, etc.) is independently known in the art, there is no teaching or motivation for how or why one of ordinary skill would assemble them to arrive at the claimed system.  This is especially true in view of the fact that the claims require a direct connection between the inoculum expansion device and the inputting device via a connector that does not include a shake flask incubation device, as well as a direct connection between the primary recovery device and the volume exchange/capturing device.  Applicant’s arguments filed 07 January 2021 are persuasive.
	The Collins (US 20190358633), Konstantinov (US 20140255994), Aakesson (US 20170058308), Bruninghaus (US 20150353896), Berteau (US 20160145563), Naughton (6395538) and Subbian (US 20190144890) references disclose the state of the art regarding manufacturing systems for biopharmaceuticals, but are deficient for essentially the same reasons as the prior art cited in previous office actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799